Electronically Filed
                                                                     Supreme Court
                                                                     SCWC-29792
                                                                     29-JUL-2011
                                                                     02:07 PM




                                    SCWC-29792

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I



                            STATE OF HAWAI#I ,
                      Respondent/Plaintiff-Appellee,

                                        vs.

                                JASON KIESE,
                      Petitioner/Defendant-Appellant.



           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                        (FC-CR NO. 09-1-1136)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
                  (By: McKenna, J., for the court1)


            Petitioner/Defendant-Appellant Jason Kiese’s

application for writ of certiorari, filed on June 15, 2011, is

accepted and will be scheduled for oral argument.                  The parties

will be notified by the appellate clerk regarding scheduling.



            DATED: Honolulu, Hawai#i, July 29, 2011.



     1
         Considered by: Recktenwald, C.J., Acoba, Duffy, and McKenna, JJ.
                              FOR THE COURT:

                              /s/ Sabrina S. McKenna

                              Associate Justice



Taryn R. Tomasa, Deputy Public Defender
for Petitioner/Defendant-Appellant.